DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 08/18/2021.
Applicant’s cancelation of claims 2, 4-8, 10-24, 27-31, 33-35, 38-42, 44-81, and 84-153 is acknowledged and require no further examining.  Claims 1, 3, 9, 25-26, 32, 36-37, 43, 82-83, and 154-160 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 9, 25-26, 32, 36-37, 43, 82-83, and 154-160 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
Regarding claim 1, 25, and 82, the phrase “a pressure-sensitive acrylic adhesive with a mature time of at least one day … a pressure-sensitive rubber-based adhesive having a strength build time of less than 1 minute” renders claim 1 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 21 paragraphs 2 and 3 of the Specification as originally filed, the term “industrial conditions” and the term “field conditions” are disclosed.  On page 23 paragraphs 4 and 5 of the Specification as originally filed, the transfer tape is disclosed to be attached to the wrapping material under industrial conditions and the wrapping material is formed into the final protective wrap under field conditions.  The Specification does not disclose the pressure-sensitive acrylic adhesive has a maturing time of at least one day and the pressure-sensitive rubber-based adhesive has a strength build time of less than 1 minute.  Therefore, the feature is considered new matter.
Claims 3, 9, 26, 32, and 83 are dependent of claims 1, 25, and 82 respectively and include all the same limitations.
Regarding claim 36, the phrase “attaching at least one outer adhesive layer to a first side of said UV protective film and providing a strength build time of at least 1 day … a pressure-sensitive rubber-based adhesive having a strength build time of less than 1 minute” renders claim 36 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 21 paragraphs 2 and 3 of the Specification as originally filed, the term “industrial conditions” and the term “field conditions” are disclosed.  On page 23 paragraphs 4 and 5 of the Specification as 
Claims 37 and 43 are dependent of claim 36 and include all the same limitations.
Regarding claim 154, the phrase “said pressure-sensitive acrylic adhesive with a maturing time of at least one day … a second pressure-sensitive rubber-based adhesive having a strength build time of less than 1 minute” renders claim 154 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 21 paragraphs 2 and 3 of the Specification as originally filed, the term “industrial conditions” and the term “field conditions” are disclosed.  On page 23 paragraphs 4 and 5 of the Specification as originally filed, the transfer tape is disclosed to be attached to the wrapping material under industrial conditions and the wrapping material is formed into the final protective wrap under field conditions.  The Specification does not disclose the pressure-sensitive acrylic adhesive has a maturing time of at least one day and the pressure-sensitive rubber-based adhesive has a strength build time of less than 1 minute.  Therefore, the feature is considered new matter.
Claims 155-156 are dependent of claim 154 and include all the same limitations.
Regarding claim 157, the phrase “adhering at least one protective film to said protective wrap by a first adhesive and providing a strength build time of at least 1 day 
Claims 158-160 are dependent of claim 157 and include all the same limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 154-160 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 154, the phrase “A protective wrap … comprising: providing” renders claim 154 vague and indefinite because it is unclear how the wrap comprises 
Regarding claim 155, the phrase “said transfer tape” renders claim 155 vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 155 is dependent of claim 154 and claim 154 does not disclose a transfer tape.  For examining purposes, the phrase is interpreted as “said protective wrap”.
Claim 156 is dependent of claim 154 and include all the same limitations.
Regarding claim 157, the phrase “wherein said inner adhesive layer” renders claim 157 vague and indefinite because there is insufficient antecedent basis for this limitation.  Prior to the quoted phrase, there is not mention of an inner adhesive layer.  For examining purposes, the phrase is interpreted as “said second adhesive”.
Claims 158-160 are dependent of claim 157 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over reference Ishikawa et al. (2006/0240208) in view of reference MBK Tape Solutions ("Pressure Sensitive Adhesive Tap Construction").
Regarding claim 36, Ishikawa et al. disclose a method of producing a transfer tape (1b), the method comprising the steps of: 
attaching at least one outer adhesive layer (3a) to a first side of a protective film (2); and
attaching at least one inner adhesive layer (3b) to a second side of said at least one protective film (2), 
wherein the outer and inner adhesives comprises a pressure sensitive adhesive. 
(Figure 1b and Page 6 paragraph 64, Page 7 paragraph 66, 75, Page 8 paragraph 86)
Ishikawa et al. discloses the protective film is made of rubber comprising ultra violet absorbs.  Rubber is understood to be a type of flexible polymer. (Page 7 paragraph 66)  Therefore, Ishikawa et al. is interpreted to disclose the protective film is a UV-resistant flexible polymer film.
Ishikawa et al. discloses the inner and outer adhesive layers can be made of rubber-based pressure-sensitive adhesives or acrylic pressure-sensitive adhesives and disclose the layers can be different from each other. (Page 7 paragraph 75 through Page 8 paragraph 76)  However, Ishikawa et al. do not explicitly disclose the inner adhesive is rubber-based and the outer adhesive is acrylic-based.
It would have been obvious to the person of ordinary skill in the art to have the inner adhesive be rubber-based and the outer adhesive be acrylic-based, since it has 
Therefore, it would have been prima facie obvious to modify Weder and Ishikawa et al. to obtain the invention as specified in claim 1 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.
MBK Tape Solutions discloses that: acrylic adhesives have excellent UV resistance, moisture resistance, and have a strength build time of at least 1 day; and rubber-based adhesives have excellent moisture resistance, and have a high initial bond. (Page 3 paragraph 5, and Page 4, Adhesive Characteristics chart)  The term “initial” is understood to be existing or occurring at the beginning.  Since the rubber-based adhesive has a high initial bond, the rubber-based is interpreted to have a strength build time of less than 1 minute.
Therefore, it would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applications claimed invention, that the acrylic adhesive of Ishikawa et al. is UV resistant and water resistant and strength build time of at least 1 day, and that the rubber-based adhesive of Ishikawa et al. is water resistant and a strength build time of less than 1 minute.
Regarding claim 37, Ishikawa et al. in view of MBK Tape Solutions disclose selecting a UV resistant adhesive for said outer adhesive layer.  (Fukuoka – Page 1 paragraph 14) (MBK Tape Solutions – Page 4, Adhesive Characteristics chart)

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over reference Ishikawa et al. (2006/0240208) in view of reference MBK Tape Solutions ("Pressure Sensitive Adhesive Tap Construction") as applied to claim 36 above, and further in view of reference Fukuoka (2009/0098376).
Regarding claim 43, Ishikawa et al. disclose the pressure-sensitive adhesive can comprise additive. (Page 8 paragraph 77)
However, Ishikawa et al. in view of MBK Tape Solutions do not disclose the outer adhesive layer comprises UVA absorbers.
Fukuoka disclose a transfer tape (2, 3, 4) comprising: an outer pressure-sensitive acrylic adhesive layer (4); and an inner pressure-sensitive rubber-based adhesive layer (3), wherein the adhesive layers comprises ultraviolet absorber additives. (Figure 1 and Page 1 paragraph 14, Page 2 paragraph 29, Page 3 paragraph 39, 40)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the adhesive layer of Ishikawa et al. by incorporating the ultraviolet absorbers as stated by Fukuoka since such a modification would make the overall all transfer tape more UV resistant.

Claims 1, 3, 82, 154-155, 157, and 159-160 are rejected under 35 U.S.C. 103 as being unpatentable over reference Weder (5584162) in view of references Ishikawa et al. (2006/0240208) and MBK Tape Solutions ("Pressure Sensitive Adhesive Tap Construction").
Regarding claim 1, Weder disclose a protective wrap (12) for a product (42) comprising: 

an inner layer (34); and 
an transfer tape (28), wherein the transfer tape comprises: 
a first side that is connected to the protective outer layer (36), and 
a second side that is connected to the protective inner layer (34). 
(Figure 1, 2 and Column 4 lines 44-51, Column 6 lines 6-8, 40-47, Column 8 lines 13-17)
However, Weder does not disclose at least one outer adhesive layer adapted to adhere at least one UV protective film to said protective wrap’s outer layer and at least one inner adhesive layer adapted to adhere to said protective wrap's inner layer, wherein the outer adhesive layer comprises a pressure-sensitive acrylic adhesive that is UV resistant and water resistant, and wherein the inner adhesive layer comprises a pressure-sensitive rubber-based adhesive that is water resistant.
Ishikawa et al. disclose a transfer tape (1b) comprising: an outer adhesive layer (3a) adapted to adhere at least one protective film (2); said at least one protective film (2); and an inner adhesive layer (3b) connected to a second side of said at least one protective film (2), wherein the outer adhesive comprises a pressure sensitive adhesive. (Figure 1b and Page 6 paragraph 64, Page 7 paragraph 66, 75)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the transfer tape of Weder since page 3 paragraph 14 of Ishikawa et al. states such a modification would provide a waterproof and airtight connection between the inner layer and the outer layer.

Ishikawa et al. discloses the inner and outer adhesive layers can be made of rubber-based pressure-sensitive adhesives or acrylic pressure-sensitive adhesives and disclose the layers can be different from each other. (Page 7 paragraph 75 through Page 8 paragraph 76)  However, Weder modified by Ishikawa et al. do not explicitly disclose the inner adhesive is rubber-based and the outer adhesive is acrylic-based.
It would have been obvious to the person of ordinary skill in the art to have the inner adhesive be rubber-based and the outer adhesive be acrylic-based, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice. [MPEP 2144.07]
Therefore, it would have been prima facie obvious to modify Weder and Ishikawa et al. to obtain the invention as specified in claim 1 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.
MBK Tape Solutions discloses that: acrylic adhesives have excellent UV resistance, moisture resistance, and have a strength build time of at least 1 day; and rubber-based adhesives have excellent moisture resistance, and have a high initial bond. (Page 3 paragraph 5, and Page 4, Adhesive Characteristics chart)  The term “initial” is understood to be existing or occurring at the beginning.  Since the rubber-
Therefore, it would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applications claimed invention, that the acrylic adhesive of Ishikawa et al. is UV resistant and water resistant and strength build time of at least 1 day, and that the rubber-based adhesive of Ishikawa et al. is water resistant and a strength build time of less than 1 minute.
Regarding claim 3, Weder modified by Ishikawa et al. and in view of MBK Tape Solutions disclose the first adhesive comprises a UV resistant adhesive.  (Ishikawa et al. – Page 7 paragraph 75) (MBK Tape Solutions – Page 4, Adhesive Characteristics chart)
Regarding claim 82, Weder disclose a protective wrap for a product comprising: 
an outer layer (36); 
an inner layer (34); and 
an transfer tape (28), wherein the transfer tape comprises: 
a first side that is connected to the outer layer (36), and 
a second side that is connected to the inner layer (34). 
(Figure 1, 2 and Column 4 lines 44-51, Column 6 lines 6-8, 40-47, Column 8 lines 13-17)
However, Weder does not disclose at least one outer adhesive layer adapted to adhere at least one UV protective film to said protective wrap’s outer layer and at least one inner adhesive layer adapted to adhere to said protective wrap's inner layer, wherein the outer adhesive layer comprises a pressure-sensitive acrylic adhesive that is 
Ishikawa et al. disclose a transfer tape (1b) comprising: an outer adhesive layer (3a) adapted to adhere at least one protective film (2); said at least one protective film (2); and an inner adhesive layer (3b) connected to a second side of said at least one protective film (2), wherein the outer adhesive comprises a pressure sensitive adhesive. (Figure 1b and Page 6 paragraph 64, Page 7 paragraph 66, 75)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the transfer tape of Weder since page 3 paragraph 14 of Ishikawa et al. states such a modification would provide a waterproof and airtight connection between the inner layer and the outer layer.
Ishikawa et al. discloses the protective film is made of rubber comprising ultra violet absorbs.  Rubber is understood to be a type of flexible polymer. (Page 7 paragraph 66)  Therfore, Ishikawa et al. is interpreted to disclose the protective film is a UV-resistant flexible polymer film.
Ishikawa et al. discloses the inner and outer adhesive layers can be made of rubber-based pressure-sensitive adhesives or acrylic pressure-sensitive adhesives and disclose the layers can be different from each other. (Page 7 paragraph 75 through Page 8 paragraph 76)  However, Weder modified by Ishikawa et al. do not explicitly disclose the inner adhesive is rubber-based and the outer adhesive is acrylic-based.
It would have been obvious to the person of ordinary skill in the art to have the inner adhesive be rubber-based and the outer adhesive be acrylic-based, since it has 
Therefore, it would have been prima facie obvious to modify Weder and Ishikawa et al. to obtain the invention as specified in claim 82 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.
MBK Tape Solutions discloses that: acrylic adhesives have excellent UV resistance, moisture resistance, and have a strength build time of at least 1 day; and rubber-based adhesives have excellent moisture resistance, and have a high initial bond. (Page 3 paragraph 5, and Page 4, Adhesive Characteristics chart)  The term “initial” is understood to be existing or occurring at the beginning.  Since the rubber-based adhesive has a high initial bond, the rubber-based is interpreted to have a strength build time of less than 1 minute.
Therefore, it would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applications claimed invention, that the acrylic adhesive of Ishikawa et al. is UV resistant and water resistant and strength build time of at least 1 day, and that the rubber-based adhesive of Ishikawa et al. is water resistant and a strength build time of less than 1 minute.
Regarding claim 154, Weder disclose a protective wrap (10) for a product (42) comprising: 
at least one segment of a wrapping film (12);
a first adhesive layer (28, column 8 lines 13-17);

a second adhesive layer (28, column 8 lies 13-17) applied to said film.
 (Figure 1, 2 and Column 4 lines 44-51, Column 6 lines 6-8, 40-47, Column 8 lines 13-17)
Weder discloses the bonding material is a double-sided tape.  Double-side tape is understood to a film comprising a first adhesive on a first side of said film and a second adhesive on a second side of side film.
However, Weder does not disclose the first adhesive layer comprises a pressure-sensitive acrylic adhesive that is UV resistant and water resistant, the film is a UV-resistant flexible polymer film, and the second adhesive layer comprises a pressure-sensitive rubber-based adhesive that is water resistant.
Ishikawa et al. disclose a transfer tape (1b) comprising: an outer adhesive layer (3a) adapted to adhere at least one protective film (2); said at least one protective film (2); and an inner adhesive layer (3b) connected to a second side of said at least one protective film (2), wherein the outer adhesive comprises a pressure sensitive adhesive. (Figure 1b and Page 6 paragraph 64, Page 7 paragraph 66, 75)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the transfer tape of Weder since page 3 paragraph 14 of Ishikawa et al. states such a modification would provide a waterproof and airtight connection between the inner layer and the outer layer.

Ishikawa et al. discloses the inner and outer adhesive layers can be made of rubber-based pressure-sensitive adhesives or acrylic pressure-sensitive adhesives and disclose the layers can be different from each other. (Page 7 paragraph 75 through Page 8 paragraph 76)  Therefore, Ishikawa et al. is interpreted to disclose the first pressure-sensitive acrylic adhesive layer and a second pressure-sensitive rubber-based adhesive layer.
MBK Tape Solutions discloses that: acrylic adhesives have excellent UV resistance, moisture resistance, and have a strength build time of at least 1 day; and rubber-based adhesives have excellent moisture resistance, and have a high initial bond. (Page 3 paragraph 5, and Page 4, Adhesive Characteristics chart)  The term “initial” is understood to be existing or occurring at the beginning.  Since the rubber-based adhesive has a high initial bond, the rubber-based is interpreted to have a strength build time of less than 1 minute.
Therefore, it would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applications claimed invention, that the acrylic adhesive of Ishikawa et al. is UV resistant and water resistant and strength build time of at least 1 day, and that the rubber-based adhesive of Ishikawa et al. is water resistant and a strength build time of less than 1 minute.
Regarding claim 155, Weder modified Ishikawa et al. and in view of MBK Tape Solutions disclose the first adhesive comprises a UV resistant adhesive.  (Ishikawa et al. – Page 7 paragraph 75) (MBK Tape Solutions – Page 4, Adhesive Characteristics chart)
Regarding claim 157, Weder disclose a method for producing a protective wrap (10) for a product (42), said method comprising steps of:
providing at least on segment (12) of said protective wrap (10);
adhering at least one film (28, column 8 lines 13-17) to said protective wrap (10) by a first adhesive (28, column 8 lines 13-17); and
applying a second adhesive (28, column 8 lines 13-17) to said film (28, column 8 lines 13-17);
(Figure 1, 2 and Column 4 lines 44-51, Column 6 lines 6-8, 40-47, Column 8 lines 13-17)
Weder discloses the bonding material is a double-sided tape.  Double-side tape is understood to a film comprising a first adhesive on a first side of said film and a second adhesive on a second side of side film.
However, Weder does not disclose the first adhesive layer comprises a pressure-sensitive acrylic adhesive that is UV resistant and water resistant, the second adhesive layer comprises a pressure-sensitive rubber-based adhesive that is water resistant, and the film is a UV-resistant flexible polymer film.
Ishikawa et al. disclose a transfer tape (1b) comprising: an outer adhesive layer (3a) adapted to adhere at least one protective film (2); said at least one protective film (2); and an inner adhesive layer (3b) connected to a second side of said at least one 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the transfer tape of Weder since page 3 paragraph 14 of Ishikawa et al. states such a modification would provide a waterproof and airtight connection between the inner layer and the outer layer.
Ishikawa et al. discloses the protective film is made of rubber comprising ultra violet absorbs.  Rubber is understood to be a type of flexible polymer. (Page 7 paragraph 66)  Therefore, Ishikawa et al. is interpreted to disclose the protective film is a UV-resistant flexible polymer film.
Ishikawa et al. discloses the inner and outer adhesive layers can be made of rubber-based pressure-sensitive adhesives or acrylic pressure-sensitive adhesives and disclose the layers can be different from each other. (Page 7 paragraph 75 through Page 8 paragraph 76)  However, Weder modified by Ishikawa et al. do not explicitly disclose the first adhesive between the wrap and protective film is acrylic adhesive. 
It would have been obvious to the person of ordinary skill in the art to have the first adhesive between the wrap and protective film is acrylic adhesive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice. [MPEP 2144.07]
Therefore, it would have been prima facie obvious to modify Weder and Ishikawa et al. to obtain the invention as specified in claim 157 because such a modification 
MBK Tape Solutions discloses that: acrylic adhesives have excellent UV resistance, moisture resistance, and have a strength build time of at least 1 day; and rubber-based adhesives have excellent moisture resistance, and have a high initial bond. (Page 3 paragraph 5, and Page 4, Adhesive Characteristics chart)  The term “initial” is understood to be existing or occurring at the beginning.  Since the rubber-based adhesive has a high initial bond, the rubber-based is interpreted to have a strength build time of less than 1 minute.
Therefore, it would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applications claimed invention, that the acrylic adhesive of Ishikawa et al. is UV resistant and water resistant and strength build time of at least 1 day, and that the rubber-based adhesive of Ishikawa et al. is water resistant and a strength build time of less than 1 minute.
Regarding claim 159, Weder modified Ishikawa et al. and in view of MBK Tape Solutions disclose selecting a UV resistant adhesive for said outer adhesive layer.  (Ishikawa et al. – Page 7 paragraph 75) (MBK Tape Solutions – Page 4, Adhesive Characteristics chart)
Regarding claim 160, Weder modified Ishikawa et al. and in view of MBK Tape Solutions disclose a step of applying a cover to said second adhesive. (Weber – Column 6 lines 15-21)

Claims 9, 83, and 156 are rejected under 35 U.S.C. 103 as being unpatentable over reference Weder (5584162) in view of references Ishikawa et al. (2006/0240208) and MBK Tape Solutions ("Pressure Sensitive Adhesive Tap Construction") as applied to claims 1, 82, and 154 respectively, and further in view of reference Fukuoka (2009/0098376).
Regarding claims 9, 83, and 156, Ishikawa et al. disclose the pressure-sensitive adhesive can comprise additive. (Page 8 paragraph 77)
However, Weder modified by Ishikawa et al. in view of MBK Tape Solutions do not disclose the outer adhesive layer comprises UVA absorbers.
Fukuoka disclose a transfer tape (2, 3, 4) comprising: an outer pressure-sensitive acrylic adhesive layer (4); and an inner pressure-sensitive rubber-based adhesive layer (3), wherein the adhesive layers comprises ultraviolet absorber additives. (Figure 1 and Page 1 paragraph 14, Page 2 paragraph 29, Page 3 paragraph 39, 40)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the adhesive layer of Ishikawa et al. by incorporating the ultraviolet absorbers as stated by Fukuoka since such a modification would make the overall all transfer tape more UV resistant.

Claim 158 is rejected under 35 U.S.C. 103 as being unpatentable over reference Weder (5584162) in view of references Ishikawa et al. (2006/0240208) and MBK Tape Solutions ("Pressure Sensitive Adhesive Tap Construction") as applied to claim 157 above, and further in view of reference Hong et al. (2012/0063952).
Regarding claim 158, Weder modified by Ishikawa et al. in view of MBK Tape Solutions disclose the claimed invention as stated above but do not disclose the step of adhering said outer layer to a first side of said outer adhesive layer under industrial conditions and adhering said inner layer to a second side of said inner adhesive layer under field conditions.
Hong et al. disclose a multilayer material (10) including a UV resistant adhesive join together two layers, wherein the adhesive is join to one of the layers under industrial conditions, free of moisture, and is connected to another layer in the field, exposed to moisture. (Page 2 paragraph 28)  When the adhesive is joined under controlled industrial conditions, the adhesive is interpreted to be free of grease, oil, chaff, pebbles, dirt, and grit as well as moisture.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of producing a protective wrap of Weder by conducting some of the steps under industrial conditions and some of the steps under field conditions as stated by Hong et al. since such a medication would ensure that the adhesive will bond correctly when desired.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over reference Dalmis et al. (2011/0308731) in view of references Ishikawa et al. (2006/0240208) and MBK Tape Solutions ("Pressure Sensitive Adhesive Tap Construction").
Regarding claim 25, Dalmis et al. disclose a transfer tape product (1) comprising:
an outer cover layer (not shown Page 3 paragraph 40);

a central carrier layer (3); and
an adhesive layer (2) connecting the central carrier layer to the outer cover layer and the inner cover layer.
(Figure 1 and Page 3 paragraph 39, 40)
However, Dalmis et al. do not explicitly disclose having a transfer tape comprising: an outer adhesive layer adapted to adhere to the outer cover layer, a UV protective film connected to the outer adhesive layer, and an inner adhesive layer connected to the UV protective film, wherein the outer adhesive layer comprises a pressure-sensitive acrylic adhesive that is UV resistant and water resistant, and wherein the inner adhesive comprises a pressure-sensitive rubber-based adhesive that is water resistant.
Dalmis et al. do disclose it is possible to have a UV protective layer applied to the carrier film. (Page 3 paragraph 47-48).
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the transfer tape product by incorporating the UV protective layer since such a modification would help prevent UV damage to the surface under the UV protective layer.
When modifying Dalmis et al. to comprising a UV protective layer, the UV protective layer is interpreted to be situated between one of the adhesive layers and the carrier layer, and UV protective layer is interpreted to be connected to the carrier layer via an adhesive layer.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the product of Dalmis et al. since page 3 paragraph 14 of Ishikawa et al. states such a modification would provide a waterproof and airtight connection.
Ishikawa et al. discloses the protective film is made of rubber comprising ultra violet absorbs.  Rubber is understood to be a type of flexible polymer. (Page 7 paragraph 66)  Therefore, Ishikawa et al. is interpreted to disclose the protective film is a UV-resistant flexible polymer film.
Ishikawa et al. discloses the inner and outer adhesive layers can be made of rubber-based pressure-sensitive adhesives or acrylic pressure-sensitive adhesives and disclose the layers can be different from each other. (Page 7 paragraph 75 through Page 8 paragraph 76)  However, Dalmis et al. modified by Ishikawa et al. do not explicitly disclose the inner adhesive is rubber-based and the outer adhesive is acrylic-based.
It would have been obvious to the person of ordinary skill in the art to have the inner adhesive be rubber-based and the outer adhesive be acrylic-based, since it has been held to be within the general skill of a worker in the art to select a known material 
Therefore, it would have been prima facie obvious to modify Dalmis et al. and Ishikawa et al. to obtain the invention as specified in claim 1 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.
MBK Tape Solutions discloses that: acrylic adhesives have excellent UV resistance, moisture resistance, and have a strength build time of at least 1 day; and rubber-based adhesives have excellent moisture resistance, and have a high initial bond. (Page 3 paragraph 5, and Page 4, Adhesive Characteristics chart)  The term “initial” is understood to be existing or occurring at the beginning.  Since the rubber-based adhesive has a high initial bond, the rubber-based is interpreted to have a strength build time of less than 1 minute.
Therefore, it would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applications claimed invention, that the acrylic adhesive of Ishikawa et al. is UV resistant and water resistant and strength build time of at least 1 day, and that the rubber-based adhesive of Ishikawa et al. is water resistant and a strength build time of less than 1 minute.
Regarding claim 26, Dalmis et al. modified by Ishikara et al. and in view of MBK Tape Solutions disclose the adhesive layers (Dalmis et al. – 2) having a weight between 5 and 250 g/m2, which includes the range of about 20 g/m2 and 120 g/m2. (Dalmis et al. – Page 3 paragraph 39)

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over reference Dalmis et al. (2011/0308731) in view of references Ishikawa et al. (2006/0240208) and MBK Tape Solutions ("Pressure Sensitive Adhesive Tap Construction") as applied to claim 25 above, and further in view of reference Fukuoka (2009/0098376).
Regarding claim 32, Ishikawa et al. disclose the pressure-sensitive adhesive can comprise additive. (Page 8 paragraph 77)
However, Ishikawa et al. in view of MBK Tape Solutions do not disclose the outer adhesive layer comprises UVA absorbers.
Fukuoka disclose a transfer tape (2, 3, 4) comprising: an outer pressure-sensitive acrylic adhesive layer (4); and an inner pressure-sensitive rubber-based adhesive layer (3), wherein the adhesive layers comprises ultraviolet absorber additives. (Figure 1 and Page 1 paragraph 14, Page 2 paragraph 29, Page 3 paragraph 39, 40)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the adhesive layer of Ishikawa et al. by incorporating the ultraviolet absorbers as stated by Fukuoka since such a modification would make the overall all transfer tape more UV resistant.

Response to Arguments
The Amendments filed on 08/18/2021 have been entered.  Applicant’s cancelation of claims 2, 4-8, 10-24, 27-31, 33-35, 38-42, 44-81, and 84-153 is acknowledged and require no further examining.  Claims 1, 3, 9, 25-26, 32, 36-37, 43, 82-83, and 154-160 are pending in the application.


Applicant states:
In response, Applicant has amended the claims to address these rejections and respectfully requests that the rejections under 35 U.S.C. §112 be withdrawn.

The amendments to the claims did not address nor remedy the features that rendered the claims vague and indefinite.  Therefore, the 112(b) rejections is maintained.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Ishikawa et al. (2006/0240208) modified by reference MBK Tape Solutions (“Pressure Sensitive Adhesive Tap Construction”), Examiner finds the arguments not persuasive.
Applicant states:
Ishikawa fails to disclose a transfer tape.  A transfer tape is an unsupported tape, i.e. consisting essentially of adhesives and release liners.  Claim 36 requires the presence of a protective onto which the outer and inner adhesive layers are attached.  In the context of a transfer tape, that protective film must be highly flexible and thin, as detailed in the speciation (para 0274).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., protective film must be highly flexible and thin) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the terms “highly flexible” and “thin” are relative terms and to claim the protective film to be “highly flexible and thin” would render the protective film feature vague and indefinite.  A plastic stray can be considered flexible relative to a steel beam but considered not flexible relative to a rubber band.  A sheet of paper can be considered thin relative to a ceramic tile but considered thick relative to a human hair.
Applicant states:
Ishikawa discloses a two-sided tape, with both adhesive layers applied at the simultaneously and at the same point (on-site).  The tape of Ishikawa does not teach the need of an extended time to build strength.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., both adhesive layers not applied simultaneously and applied at different points) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant states:
The substrate 2 in Ishikawa being made of rubber might be incidentally UV resistant by adding ultraviolet absorber according to the description (para 0066).  This is however not an essential feature of Ishikawa, meaning that the skilled person considering the teaching of Ishikawa is not taught of a UV protection by the substrate 2 of one of the adhesive layers 3a and 3b.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Simply stating that Ishikawa et al. does not explicitly state that the ultraviolet absorber is an essential feature does not render Ishikawa et al. to be silent on the teaching of providing a UV protective film.  On page 7 paragraph 66 of Ishikawa et al., the substrate can have “adequate additives such as a softener, a filler, a colorant, an ultraviolet absorber, an antioxidant, and an antistatic agent may be blended in proper amounts in the rubber composition”.  Therefore, Ishikawa et al. is interpreted to disclose providing a UV protective film.
Applicant states:
There is therefore no reason for the skilled person to considered a more expensive pressure-sensitive acrylic adhesive for the outer adhesive layer 3a and a cheaper pressure-sensitive rubber-based adhesive for the inner adhesive layer 3b.

On page 7 paragraph 75 of Ishikawa et al., the double-sided pressure-sensitive adhesive tape is disclosed to comprise pressure-sensitive adhesive “such as rubber-based pressure-sensitive adhesives, acrylic pressure-sensitive adhesives”.  On page 8 paragraph 76 of Ishikawa et al., the pressure-sensitive adhesive layers are disclosed to be formed “on the both surfaces of the substrate may be formed of the same pressure-sensitive adhesive or may be formed of different pressure-sensitive adhesive from each other”.  Ishikawa et al. does not disclose or suggest that the most expensive adhesive must be situated between the substrate and surface which the tape is applied to.  An more expensive adhesive does not inherently make the adhesive more desirable or make it better over other adhesives in all situations.  Since Ishikawa et al. disclose the substrate can provide UV protection and MBK Tape Solutions discloses the pressure-sensitive rubber-based adhesive has a shorter strength building time, it is possible that the person of ordinary skill in the art would be motivated to have the pressure-sensitive rubber-based adhesive between the substrate and the surface which the tape is applied in order to have the tape adhere to the surface quickly and be protected from UV light by the pressure-sensitive acrylic adhesive and substrate.

As the tape completes to cover the complete surface of the ‘product’, without the use of an additional section, of a ‘protective wrap’, the tape does not serve to close a transfer tape.  The transfer tape of the present invention does not have serve as to ‘protect’ the product, but rather the adhesive and the closure of the wrap.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the transfer tape not serving as to protect the product) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 36 disclose the transfer tape is produced by: providing a UV protective film; attaching at least one outer adhesive layer; and attaching at least one inner adhesive layer.  Ishikawa et al. discloses providing a tape comprising: a UV protective film; an outer adhesive layer attached to said film; and an inner adhesive layer attached to said film.  Therefore, it is reasonable to the tape disclosed by Ishikawa et al. as a transfer tape.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Weder (5584162) modified by references Ishikawa et al. (2006/0240208) and MBK Tape Solutions (“Pressure Sensitive Adhesive Tap Construction”), Examiner finds the arguments not persuasive.
Applicant states:
Important to note that the adhesive tape of Ishikawa comprises a single release liner 4a, because it is intended to be rolled over itself and because only the inner adhesive layer is intended to be applied to the element to assembled or joined, the release liner 4a being peeled away for applying a cover material (see para 0082).

In Figure 1A and on page 4 paragraph 34 of Ishikawa et al., the double-sided pressure-sensitive adhesive tape (1a) is disclosed to comprise a first release liner (4a) to protect the first pressure-sensitive adhesive layer (3a), and a second release liner (5) to protect the second pressure-sensitive adhesive layer (3b).
The invention disclosed by Ishihawa et al is disclosed as “double-sided pressure-sensitive adhesive tape”.  On column 8 lines 13-17 of Weder, the bonding material is disclosed as including “tapes (including single or double-sided adhesive tapes)”.  Therefore, the person of ordinary skill in the art would consider would considered incorporating the double-side tape of Ishihawa into the protective wrap of Weder since Weder disclose the bonding material can be double-sided adhesive tape.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        November 17, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731